Citation Nr: 0942983	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the fifth metatarsal of the right 
foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic bronchitis with obstructive lung disease.

3.  Entitlement to service connection for degenerative joint 
disease and stenosis of the lumbar spine as secondary to 
service-connected residuals of a fractured right foot. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
December 1959.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
Veteran also testified before a decision review officer at 
the RO in July 2007.  Transcripts of the hearings are of 
record.

Entitlement to service connection for chronic bronchitis with 
obstructive lung disease was initially denied by the RO in an 
unappealed April 1983 rating decision.  Where the claim in 
question has been finally adjudicated at the RO level and not 
appealed, the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Thus, 
despite the various characterizations of the issue throughout 
the appeal, the Board must make an independent determination 
as to whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic bronchitis with obstructive lung disease before 
reaching the merits of the service connection claim.

The issues of entitlement to service connection for 
degenerative joint disease of the lumbar spine, hearing loss, 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a fracture of the fifth metatarsal of the 
right foot most nearly approximate a moderately severe foot 
injury with symptoms of moderate tenderness, painful motion, 
and limitations on standing and walking.  

2.  The Veteran's claim for entitlement to service connection 
for chronic bronchitis with obstructive airway disease was 
denied in an unappealed April 1983 rating decision.  The 
Veteran has made several attempts to reopen his claim, and 
was most recently denied in a February 2000 rating decision.  

3.  The evidence received since the February 2000 decision 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
not higher, for residuals of a fracture of the fifth 
metatarsal of the right foot have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 
5284 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for chronic bronchitis with 
obstructive lung disease.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Recitation of Pertinent Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.


For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation, and a severe foot injury warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Recitation of Pertinent Evidence

Service connection for residuals of a fracture of the fifth 
metatarsal of the right foot was granted in a March 1970 
rating decision, with an initial noncompensable rating 
assigned, effective December 4, 1969.  The current 10 percent 
rating was assigned in an October 1999 rating decision, 
effective August 4, 1998.  

The Veteran was provided a VA examination of his right foot 
in June 2004.  He reported experiencing a constant dull 
aching pain.  Prolonged standing and walking resulted in 
swelling and fatigue and caused the pain to pulsate.  During 
flare-ups, his pain increased and became quite sharp and 
severe.  The Veteran also used a cane during flare-ups.  He 
denied wearing corrective shoes or inserts and stated that he 
was no longer able to collect firewood as it increased 
episodes of flare-ups in his foot.  Examination of the foot 
showed tenderness on the lateral aspect and the base of the 
fifth metatarsal.  Tenderness was also noted during extension 
and flexion of the fifth metatarsal.  There was decreased 
strength compared to the left foot.  The Veteran had a normal 
gait and no unusual wear pattern on his shoes.  The diagnosis 
was metatarsalgia of the right foot without objective 
pathology.  The examiner noted that the Veteran's right foot 
manifested painful motion and increased weakness and 
fatigability.

The Veteran underwent a second VA examination of his right 
foot in August 2005.  He complained of progressively 
worsening symptoms including pain, tenderness, swelling, and 
inflammation.  He used a cane to assist with walking and 
experienced weekly flare-ups of severe pain.  The Veteran 
reported that he could only stand for 15 to 30 minutes and 
could only walk up to a quarter of a mile.  Examination of 
the right foot showed moderate tenderness to palpation of the 
fifth metatarsal, but no painful motion, instability, 
weakness, fatigability, or incoordination.  The examiner 
determined that the Veteran would not lose any range of 
motion of the fifth metatarsal joint, but would be limited in 
his ability to bear weight during flare-ups.  Physical 
examination revealed normal gait and no evidence of abnormal 
weight-bearing.  X-rays showed no significant change when 
compared to studies from September 1998.  The diagnosis was a 
prior fracture of the head of the right fifth metatarsal.  
Concerning the effects of the disability on the Veteran's 
daily activities, the examiner noted had mild effects on 
chores and shopping, moderate effects on exercise and 
participation in sports, and no effects on other activities 
as recreation, traveling, feeding, bathing, dressing, 
toileting, and grooming.   

In a December 2005 letter, the Veteran's private physician 
recounted the Veteran's reports of increasing chronic right 
foot pain during the last several months.  

During the August 2009 videoconference hearing, the Veteran 
testified that he could only stand for 5 minutes and was 
unable to run or squat due to right foot pain.  His symptoms 
included pain and a limp and he sought treatment with his 
private healthcare provider every four months.  

Analysis

The Veteran's disability is currently rated by analogy as a 
moderate foot injury under Diagnostic Code 5284.  This code 
contemplates the same anatomical area as the Veteran's 
disability, as well as his current symptoms and the functions 
affected.  The Board finds that an increased rating of 20 
percent is warranted for the Veteran's residuals of a 
fractured right fifth metatarsal under Diagnostic Code 5284 
as they most nearly approximate a moderately severe foot 
injury.  

Throughout the claims period, the Veteran has complained of 
worsening right foot pain that affects his ability to stand, 
walk, and run.  No more than moderate tenderness was noted 
during VA examinations in June 2004 and August 2005, with 
painful motion and increased weakness and fatigability noted 
by the June 2004 VA examiner.  The disability has also 
impacted the Veteran daily activities, with mild to no more 
than moderate impairment described by the August 2005 VA 
examiner.  Nonetheless, the Veteran, himself, reports 
experiencing what he describes as severe pain during weekly 
flare-ups of symptoms.  Therefore, with consideration of all 
pertinent functional factors, the Board concludes, with 
resolution of reasonable doubt in the Veteran's favor, that 
the Veteran's disability currently manifests symptoms that 
more nearly approximate a moderately severe foot injury under 
Diagnostic Code 5284.  

A rating in excess of 20 percent is not warranted as the 
Veteran's symptoms do not mostly nearly approximate severe 
foot injury.  The June 2004 VA examiner noted that there was 
no objective pathology of the Veteran's disability upon 
physical examination, and the August 2005 VA examiner found 
that there was no painful motion, instability, weakness, 
fatigability, or incoordination of the right foot.  In 
addition, August 2005 X-rays showed no significant change 
since September 1998 when studies showed only a minor 
deformity of the fifth metatarsal and an essentially normal 
foot.  Therefore, the Veteran's residuals of a fractured 
fifth metatarsal are contemplated by a 20 percent rating and 
do not most nearly approximate a severe foot injury.  

The Board has considered whether there is any other basis for 
granting a higher rating other than that discussed above, but 
has found none.  As Diagnostic Code 5279, metatarsalgia, 
provides a maximum rating of 10 percent, use of this 
diagnostic code would not result in a higher rating.  Also, 
increased ratings are not warranted under Diagnostic Codes 
5276, 5278, or 5283, as there is no evidence of flatfeet, 
claw foot, or malunion or nonunion of the metatarsal bones.  
The Board has considered the benefit-of-the-doubt doctrine, 
but the preponderance of the evidence is against a rating in 
excess of 20 percent for residuals of fracture to the right 
fifth metatarsal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: 
(1) the established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135 (Fed. Cir. July 17, 2009).  


The Board finds that the rating criteria contemplate the 
Veteran's disability.  His fracture residuals are manifested 
by symptoms such as pain, with difficulty walking and 
standing.  In addition, his disability is rated under a 
diagnostic code that evaluates the severity of foot injuries, 
essentially taking into account the pain and limitation of 
function reported in the record.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

Unemployability

In May 2009, the Court held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record is negative for evidence that the Veteran is 
unemployable due to his service-connected residuals of a 
fractured right foot.  Although he is not currently employed, 
he testified during his August 2009 hearing that he was a 
retired firefighter and Teamster driver.  He currently 
receives disability retirement for hypertension.  There is no 
medical evidence that the Veteran's right foot disability 
interfered with his employment, or currently renders him 
unemployable.  Therefore, remand or referral of a claim for 
TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected right foot 
condition.

Claim to Reopen

Recitation of Pertinent Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Recitation of Pertinent Evidence

Service connection for a lung condition, characterized as 
chronic bronchitis with moderately severe obstructive lung 
disease, was denied in an April 1983 rating decision on the 
basis that the evidence did not establish that the Veteran's 
current lung disability was related to his treatment for 
influenza during service in September 1958.

The evidence of record at the time of the April 1983 rating 
decision included service treatment records showing that the 
Veteran was diagnosed with acute bronchitis and rule out 
pneumonia following a September 1958 chest X-ray.  Several 
days later, he was transferred to a German hospital and 
diagnosed with acute influenza and a common cold.  The 
Veteran's lungs and chest X-ray were normal at his November 
1959 separation examination.  

The post-service medical records included a March 1983 letter 
from the Veteran's private physician supporting the 
contention that his current disability was related to acute 
bronchitis during service, but the other evidence of record 
did not establish the presence of chronic bronchitis or 
obstructive lung disease until many years after service.  

The Veteran made numerous attempts to reopen his claim, and 
was most recently denied in a February 2000 rating decision.  
The evidence then of record included additional letters from 
his private physician providing a link between his in-service 
respiratory infection and his current disability, and the 
report of a November 1999 VA examination and a February 2000 
addendum.  The November 1999 VA examiner initially determined 
that the Veteran's current pulmonary emphysema and 
obstructive lung disease were due to multiple factors, 
including influenza in 1958, a forty year history of smoking, 
and exposure to smoke as a firefighter.  In the February 2000 
addendum, the examiner clarified his opinion, finding it less 
likely as not that the Veteran's influenza in 1958 caused his 
present lung condition.  

The evidence received since the February 2000 denial of the 
Veteran's claim includes duplicate copies of letters from his 
private physician dated in March 1983 and October 1999; 
records of VA and private treatment for chronic obstructive 
lung disease (COPD); and the Veteran's August 2009 testimony 
regarding a link between his current lung condition and 
treatment for acute bronchitis in service.  

Analysis

The evidence added to the record since the February 2000 
denial of the claim is insufficient to establish a reasonable 
possibility of substantiating the claim.  The additional 
records of treatment for COPD pertain to an element already 
established at the time of the prior denial, that is, the 
presence of a current disability.  In addition, the letters 
from the private physician are exact duplicates of evidence 
already of record at the time of the prior rating decision.  
Finally, the Veteran's testimony is cumulative and redundant 
of statements of record at the time of the February 2000 
decision as it reiterates the Veteran's contentions of a link 
between his current disability and his in-service treatment 
for acute bronchitis.  


Therefore, new and material evidence has not been submitted 
and reopening of the claim is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In letters issued in June 2004 and June 2007, the RO notified 
the Veteran of the evidence needed to substantiate his claims 
for an increased rating and service connection.  The letters 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  The Veteran also received notice of 
the disability-rating and effective-date elements of the 
claims in June 2007 and March 2008 letters.  

With respect to the Veteran's claim to reopen, the Court has 
held the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided notice that complies with 
Kent in the June 2007 letter.  VA has therefore substantially 
fulfilled its specific duties to notify with regard to the 
Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  The Veteran 
was also provided VA examinations in response to his claim 
for an increased rating.  Although the Veteran testified at 
his August 2009 hearing that his most recent VA examination 
was not adequate, the Board finds that the August 2005 VA 
examination is adequate for rating purposes.  The VA examiner 
fully noted the Veteran's reported history of injury, as well 
as his current symptoms and complaints without evidence of 
bias.  Results of a physical examination were provided and 
included discussion of the Deluca criteria.  The examiner 
also addressed the effect of the disability on the Veteran's 
daily activities.  Therefore, the August 2005 VA examination 
is adequate for rating purposes, and a new examination is not 
required.  

While a VA medical opinion has not been obtained in 
connection with the claim to reopen, VA has no duty to obtain 
medical examination or opinion because new and material 
evidence has not been received to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(iii) (2009).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Residuals of a fracture of the fifth metatarsal of the right 
foot warrant a 20 percent disability evaluation, and to this 
extent, the claim is granted. 

New and material not having been submitted, reopening of the 
claim for entitlement to service connection for chronic 
bronchitis with obstructive lung disease is denied.


REMAND

The Veteran contends that service connection is warranted for 
degenerative joint disease and stenosis of the lumbar spine 
as it was incurred secondary to his service-connected right 
foot disability.  During the August 2009 hearing, he 
testified that he currently receives treatment from a private 
chiropractor who had told him it was more likely than not 
that his back condition was due to his right foot disability.  
Records of treatment from the Veteran's primary physician 
confirm that the Veteran is treated by a chiropractor for 
back pain.  

A lay person's report of medical opinions related by medical 
professionals constitutes medical hearsay is not of itself 
competent medical evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77 (1995).  However, Robinette also held that VA has a 
duty to notify an individual of the need to obtain statements 
from the relevant physicians whose opinions he or she had 
related.  Robinette v. Brown, at 80.  

In this case, the Veteran has not been notified that he 
should submit a medical opinion from his chiropractor, nor 
does the record indicate that efforts have been made to 
obtain records of treatment from the private chiropractor.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009). 

With respect to the Veteran's claim for service connection 
for hearing loss and tinnitus, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The type of evidence that 
indicates that a current disability "may be associated" 
with military service include, but is not limited to, 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran contends that he began to experience hearing loss 
and tinnitus during active duty service as a result of noise 
exposure from heavy weapons and travelling in uninsulated 
planes.  He testified during the July 2007 hearing at the RO 
that his hearing loss and tinnitus began in service and has 
continued to the present day.  His testimony essentially 
reports a continuity of symptoms.  Examination is therefore 
needed to determine whether hearing loss and tinnitus were 
incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should take the 
necessary steps to obtain medical 
treatment records from the Veteran's 
chiropractor, Dr. Samuel Amari in 
Haverhill, Massachusetts.  The Veteran is 
advised that VA only has a duty to obtain 
records adequately identified by him and 
for which necessary releases are 
received.

2.  The RO or the AMC should schedule the 
Veteran for a VA audiological 
examination.  The claims folders or 
copies of relevant evidence from the 
claims folders, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  

After reviewing the claims folder and 
performing an audiogram, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current hearing loss or tinnitus is 
related to noise exposure during active 
duty.  

The examiner is advised that the Veteran 
is competent to report the incurrence of 
acoustic trauma during service, and the 
Veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  The claims should then be 
readjudicated with consideration of all 
evidence.  If the claims remain denied, 
the AOJ should issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


